UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Century Commercial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-1746964 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 1640 Snow Road, Parma, Ohio 44134 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None. If this form relates to the registration of a class of securities pursuant to Section 12 (b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: 333-148250 Securities to be registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 per share (Title of Class) The Nasdaq Stock Market, LLC (Name of Exchange on which Each Class is to be Registered) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1.
